Per Curiam.
The application of Samuel T. Stevens, Jr., for leave to appeal from the order denying him post conviction relief from his imprisonment for armed robbery is hereby denied for the reasons stated in the memorandum filed by Judge Byrnes in the lower court, except that the twelfth contention for relief should have been denied because the mere allegation, without stating any particulars, that the State suppressed vital witnesses was insufficient to support such claim and afforded no basis for the relief sought. We may add that the second contention — that his court-appointed trial counsel was incompetent — which was not referred to in the lower court’s memorandum had already been *685raised on direct appeal and decided adversely to him in Stevens v. State, 230 Md. 47.

Application domed.